DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7/25/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-137148 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I: Claims 1-6,  in the reply filed on 10/04/2022 is acknowledged. Since applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (WO2019044511A) as evidenced by Noh et al. (Progress in Organic Coatings 74 (2012) 192).  For convenience, this OA cites the US family US20200190344 of WO2019044511A.
Regarding Claim 1, Koyama et al. teaches a dispersion comprising pigments, which reads on a water-insoluble colorant ([0343]). Koyama et al. further teaches Polymer 11 and Polymer 105 which are a (meth)acrylic polymer having blocked isocyanate groups ([0523], [0537]). The Mw of Polymer 11 and 105 are 14,000 ([0527]) and 20,000 ([0541]), respectively. 
Koyama et al.  does not teach that monomer unit having an acrylic blocked isocyanate group is 20 mol% or more based on a total amount of the acrylic resin particles acrylic resin particles. 
Koyama et al. discloses that the object of the invention is to provide an ink composition capable of forming an image having high scratch resistance. It is noted that in the field that increasing the amount of blocked isocyanate unit in a composition makes the final product attaching substrate stronger, therefore, increasing the amount of blocked isocyanate unit improves scratch resistance. As evidenced by  Noh et al.,  “all the mechanical properties, including scratch resistance, noticeably improved … …, when the portion of silane modified blocked isocyanates was increased” (Ab.). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the mol% to arrive at a desired dispersion. [I]t has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP2144.05 (II)(A).). Therefore, the acrylic resin particles can be optimized to contain, as a monomer unit, 20 mol% or more of an acrylic blocked isocyanate group based on a total amount of the acrylic resin particles. 
Regarding Claim 2, Koyama et al. teaches a blocking agent of the acrylic blocked isocyanate group is pyrazole ([523]), methyl ethyl ketoxime, or E-caprolactam ([0016]). 
Regarding Claim 3, Koyama et al. teaches examples of the acrylate compound include … … 2-hydroxyethyl acrylate ([0230]); examples of the methacrylate compound include … … such as … … hydroxyethyl methacrylate ([0233]).
Regarding Claim 4, , Koyama et al. teaches a content of the acrylic resin particles is about 6.5% by mass or less based on a total amount of the dispersion (example 1), which falls within the claimed range.  
Regarding Claim 5, , Koyama et al. teaches the dispersion further comprising a dispersant for the colorant ([0364]-[0374]). 
Regarding Claim 6, Koyama et al. teaches an ink composition for ink jet recording, comprising the dispersion according to claim 1 ([0467]).  
                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally
be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi
can be reached on 571-27-1098. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUIHONG QIAO/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763